DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group II in the reply filed on 5/18/2022 is acknowledged.
Claims 1-9 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.
Specification
The disclosure is objected to because of the following informalities: the last sentence of paragraph [0002] appears incomplete and therefore is not understood.  
Appropriate correction is required.
Claim Objections
Claims 11-13 are objected to because of the following informalities: 
In each of claims 11-12,  line 2, it appears that “from first end” should be “from the first end”. 
In claim 13,  line 1, it appears that “wherein sample” should be “wherein the sample”.
In claim 14,  line 1, it appears that “wherein sampling” should be “wherein the sampling”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greer (US 4059155).
Regarding claim 10: Greer discloses a wellbore gauge cutter apparatus comprising an uphole end 20, and a downhole end 28 (Figs 1-3; col.3, lines 57-67). Greer discloses a cylindrical body 26 defining a central recess 21 extending from a first end of the cylindrical body to a second end of the cylindrical body (Figs 1-3; col. 3, lines 57-67). Greer discloses a cutter blade 30 connected to the second end of the cylindrical body (Figs 1-3; col. 4, lines 23-24). Greer discloses a sample collector permeable to fluids, configured to retain particles, and that the sample collector is arranged in the central recess of the cylindrical body (Figs 1-3; col. 4, lines 44-55). Greer discloses that the central recess of the cylindrical body has a first cross-section having a first area, that the sample collector has a second-cross section having a second area, and that the second area is less than the first area (Figs 1-3). 
Regarding claim 11: Greer discloses that the cylindrical body comprises a first beam extending from the first end of the cylindrical body to a connector (Figs. 1-3). 
Regarding claim 12: Greer discloses that the cylindrical body comprises a second beam extending from the first end of the cylindrical body to a connector, that the first beam and second beam define an inlet, and that the inlet is in fluid communication the central recess of the cylindrical body (Figs. 1-3 - the various flow ways 22, 24, 44 define the recited beams). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 4059155) in view of Pelletier et al. (US 20200003053).
Greer discloses the invention substantially as claimed and as discussed above.
Regarding claim 13: Greer is silent regarding the size of the sample collector and does not explicitly disclose that the sample collector has a volume of about 0.3 liters to about 1 liter. Pelletier discloses that a sample chamber may have any suitable volume including a volume of about 0.5 liters to about 2 liters or about one liter ([0018]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected an appropriate sample chamber size of about 0.3 liters to about 1 liter as taught by Pelletier. As both Greer and Pelletier are concerned with sample chambers that can hold suitable quantities, as Greer is silent regarding any particular size, and as selecting particular sized sample chambers is very well-known in the art, it would have been within routine skill to have configured the collector of Greer to be about 0.3 liters to about 1 liter. Such a configuration would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, J 05 USPQ 233.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 4059155), alone.
Greer discloses the invention substantially as claimed and as discussed above.
Regarding claim 14: Greer does not use the term membrane and thus does not explicitly disclose that the sampling collector comprises a membrane permeable to fluids. However, Greer provides fluid pathways (44 and central bore) that allow for fluid flow in either direction and provide for debris catching. The examiner finds that such a structure would be equivalent to the recited membrane as the claim does not provide any further clarification of the elements of the recited membrane. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have understood that Greer discloses a fluid membrane permeable membrane that retains particles in the sampling collector. Such a configuration and understanding would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 15: Greer discloses that the sampling collector is releasable from the cylindrical body (Figs. 1-3 - the various subs containing the sample collector are threadedly attached and therefore removable). 
Regarding claim 16: Greer discloses that the sample collector is annularly shaped (Figs. 2-3). 
Regarding claim 17: Greer discloses that the first cross-section is circular (Figs. 1-3). 
Regarding claim 18: Greer discloses that the cutter blade is a gauge cutter (Figs. 1-3; col. 6, lines 39-48). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
6/28/2022